                                 _                                           r~URT
                                                       CLERK, U.S. DiSTR~~! ~T

                             `~
                                                              SEP - 4 20~J' ~               L
      BRYAN VEGA(COMMERCE DIESEL CO                    EiVTiZAL DI   R(CT OF C   iFo~~±,a
                                                      BY                         GtPUiY ~
      10906 ATLANTIC AVE.
 2
      LYNWOOD,CA 94262                                                                      ~     -~ ~
 3                                                                                                        ;JCLI l.~U't~
                                      LIIVITED STATES DISTRACT COURT                  :̀`;~"i.~L:^~ `,yE~ ~t;r~~~Ur.
 4                                                                                              L uS ~,h~~L
                                     CENTRAL DISTRICT 4F CALIFORNIA
 s
 6    BRYAN VEGA(COMMERCE DIESEL CO.), Case No.: 2:19-cv-04389-SVW-JEM

 7                  Plaintiff,

 s ~s                                                    MOTION FOR DEFAULT NDGMENT BY
                                                         COURT                    priorrtY —~—'"~
.9                                                                                                            Send        --~'~
      RONALD KASPARIAN dt Y.N.G LLC,                                              ~                           Enter  --~'
10                                                                                                            Closed
                    Defendant
11                                                                                                              JS-21J -3 ~~
                                                      I
                                                      .                                                         Scan n~Y---~~
12        THE COURT HAS THE AUTHORITY TO GRANT: A DEFAULT NDGMENT
13
            Defendant, Ronald Kasparian and Y.N.G. LLC,having failed to plead or otherwise
14
     defend in this action, and default having been entered, now,upon application ofthe Plaintiffand
15

16
     upon affidavit that Defendant is indebted to the Plaiati~in the sum of$135,200,that Defendant

17   is not in the military service ofthe United States and is not an infant or incompetent person; it is
18   hereby ORDERED,ADJUllGED AND DECREED,that Plainrif~ recover from,Defendant the
19
     sum of$135,200 plus costs ofthis action.
20
                    DATED: ~ ~~~
21

22

23                                                      The Honorable Jadge Stephen .Wilson
24

25

26

27

28
     ~ MOTION FOR DEFAULT NDGMENT BY COURT -1
